Title: From John Adams to Albert Gallatin, 24 April 1813
From: Adams, John
To: Gallatin, Albert,Bayard, James Ashton



Gentlemen
Quincy April 24, 1813

I do myself the Honour to enclose a few Letters from my Family here to that part of Us who are at St. Petersburg; and ask the favour of Your Care of them. It will be great Joy to your Colleague in that City to receive the Society of Gentlemen he has So long known,  and whose great Experience in public Affairs will furnish him with every necessary Information.
I can do no more than pray for your health a prosperous Voyage and happy Success; and this I do from my heart.
With great respect I have the Honour / to be Gentlemen your most obedient / Servant

John Adams